internal_revenue_service number release date index number ------------------------------ ---------------------------------------------------------- ------------------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc psi b03 plr-101590-18 date february x ------------------------------------------------------------------------------------------------- ---------------------------------- legend state ------------ a --- date ------------------ date --------------------- date -------------------------- dear ------------ this letter responds to a letter dated date submitted on behalf of x by its authorized representative requesting a ruling under sec_7704 of the internal_revenue_code code facts the information submitted states that x was organized on date as a limited_partnership under the laws of state and is classified as a partnership for federal_income_tax purposes x is a publicly_traded_partnership on date x acquired a substantial but non-controlling indirect equity_interest in an entity organized under the laws of a foreign_country that is treated as a partnership for u s federal_income_tax purposes the foreign_partnership foreign_partnership owns operates develops and acquires terminal and storage facilities and related plr-101590-18 assets with respect to refined petroleum products liquefied petroleum gas crude_oil natural_gas liquefied natural_gas and similar products the business foreign_partnership owns many of the assets related to the business indirectly through other wholly and partially owned entities collectively with foreign_partnership the foreign entities certain foreign entities are classified as corporations for u s federal tax purposes x represents recent changes to sec_965 discussed below could cause a one time subpart_f_income inclusion for x’s taxable_year ending date that may cause x to fail to satisfy the percent qualifying_income test in sec_7704 x further represents that without regard to any potential income inclusions pursuant to sec_965 over a of x’s income is considered qualifying_income under sec_7704 law and analysis sec_951 provides in pertinent part that if a foreign_corporation is a controlled_foreign_corporation for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder as defined in sec_951 of such corporation and who owns within the meaning of sec_958 stock in such corporation on the last day in such year on which such corporation is a controlled_foreign_corporation shall include in his gross_income for his taxable_year in which or with which such taxable_year of the corporation ends his pro-rata share of the corporation’s subpart_f_income on date sec_965 was amended by an act to provide for reconciliation pursuant to titles ii and v of the concurrent resolution on the budget for fiscal_year p l to provide that for the last taxable_year of a deferred_foreign_income_corporation that begins before date the subpart_f_income of the corporation as otherwise determined for such taxable_year under sec_952 shall be increased by the greater of the accumulated_post-1986_deferred_foreign_income of such corporation determined as of date or the accumulated_post-1986_deferred_foreign_income of such corporation determined as of date sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence plr-101590-18 sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that if a partnership fails to meet the gross_income requirements of sec_7704 the secretary determines that such failure was inadvertent no later than a reasonable_time after the discovery of such failure steps are taken so that such partnership once more meets such gross_income requirements and such partnership agrees to make such adjustments including adjustments with respect to the partners or to pay such amounts as may be required by the secretary with respect to such period then notwithstanding such failure such entity shall be treated as continuing to meet such gross_income requirements for such period conclusion based on the facts submitted and the representations made we conclude that if x failed to meet the gross_income requirements of sec_7704 for its period ending date then such failure was inadvertent within the meaning of sec_7704 therefore pursuant to sec_7704 x will be treated as continuing to meet such gross_income requirements for the period ending date and thereafter provided x otherwise does not fail the requirements of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x otherwise meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply furthermore no opinion is expressed as to whether the sec_965 subpart_f_income inclusion is qualifying_income under sec_7704 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that this letter may not be used or cited as precedent plr-101590-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________________ bradford r poston special counsel office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
